Citation Nr: 0301875	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  96-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malnutrition.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wounds in the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
January 1943 and from March 1945 to May 1946.  His first 
period of service included service as a prisoner of war (POW) 
from April 1942 to January 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 1999, the Board remanded the following issues: 
service connection for a heart condition, new and material 
evidence to reopen a claim of service connection for 
malnutrition, and a rating in excess of 10 percent for 
residuals of shell fragment wounds in the right leg.

In an August 2002 supplemental statement of the case, the RO 
indicated that a 20 percent disability rating had been 
assigned for a service-connected right leg disorder, 
effective February 7, 1995, the date of receipt of the claim 
for an increased rating.  In an October 2002 rating decision, 
the RO granted service connection for coronary artery 
disease, effective February 7, 1995, and a 60 percent 
disability rating was assigned effective February 7, 1995.  
The veteran has not expressed disagreement with the effective 
date for the grant of service connection or the assignment of 
a 60 percent disability rating.  Therefore, the issues are as 
on the title page.


In an October 1999 statement, the veteran's spouse, his legal 
custodian, raised the issues of service connection for body 
pains, mainly in the back and left leg.  Although the issue 
of new and material evidence to reopen a low back disorder 
was adjudicated in the October 2002 rating decision, the 
issues of service connection for a disorder manifested by 
body pains, to include a thoracic spine disorder and a left 
leg disorder, have not been adjudicated.  

Additionally, the veteran's spouse raised the issue of 
service connection for a disorder manifested by chest pain, 
shortness of breath, and irregular heartbeat.  While service 
connection has been granted for coronary artery disease, this 
matter has not been adjudicated.  Moreover, in the October 
2002 rating decision, service connection for Parkinson's 
disease was denied on a direct basis.  However, an April 1996 
VA outpatient treatment record reflects that a VA doctor 
opined that it was possible that the veteran had drug-induced 
Parkinson's disease secondary to treatment of his service-
connected post-traumatic stress disorder (PTSD).  This 
treatment record raises the issue of service connection for 
Parkinson's disease as secondary to the service-connected 
PTSD.  

The report of an April 1990 VA examination reflects that the 
right leg was shorter than the left leg, and the report of a 
February 2000 VA examination reveals that the examiner 
indicated that the veteran had developed gait deviation 
because of residual pain.  Those reports raise the issue of 
service connection for shortening of the right leg.  Since 
these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In an October 1987 rating decision, the RO denied entitlement 
to service connection for arthritis of the ankles.  However, 
the veteran was not notified of that denial.  38 C.F.R. 
§ 19.114 (1987).  Therefore, that rating decision on that 
matter of service connection for arthritis of the ankles did 
not become final.  In a December 2002 written argument, the 
representative indicated that a higher rating is warranted 
for the service-connected right leg disorder because there is 
ankylosis of the right ankle.  

The report of the October 2000 VA examination reflects that 
the veteran had "considerable ankylosis of the right ankle 
joint as a consequence of osteoarthritic complications of the 
gunshot wound."  Therefore, the issue of service connection 
for arthritis of the right ankle has again been raised and 
such is inextricably intertwined with the issue of an 
increased rating for residuals of shell fragment wounds in 
the right leg.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Furthermore, the report of the April 1990 VA examination 
reflects that the veteran had decreased sensation in the area 
of the right ankle, and the report of an October 2000 VA 
examination reveals the veteran had absent right ankle jerk.  
Therefore, the issue of a neurological disorder in the right 
leg has been raised.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

The initial consideration and adjudication of an inextricably 
intertwined issue is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001) 



Inasmuch as the case must be remanded for the RO to 
adjudicate the additional service connection issue, the RO 
will be asked to accomplish additional necessary development 
to include obtaining medical records regarding the 
malnutrition claim, which VA offered to obtain and the 
veteran's spouse authorized VA to obtain.  The Board also 
notes that additional VA medical records need to be obtained 
and that the 2000 VA examinations did not comply with the 
directives of the July 1999 Board remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that a change in the law 
regarding rating scars has raised the question of whether a 
separate rating for any of the residual scars is warranted.  
See Fed. Reg. 49,590 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:
 
1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).




3.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation, VA and non-VA, for his 
residuals of shrapnel wounds of the right 
leg and any residuals of malnutrition 
since August 2002 and all sources of 
treatment or evaluation, VA and non-VA, 
for any optic atrophy associated with 
malnutrition since his discharge from 
service.  After obtaining appropriate 
authorization, the RO should obtain any 
medical records not currently on file.  

In any event, the RO should obtain the 
medical records listed in the three VA 
Form 21-4142 (JF)'s received by the RO on 
September 23, 2002, that did not 
explicitly pertain to conditions not on 
appeal, including the records from Dr. 
Caceres from 1990 to May 1997 and from 
September 1999 to the present.  

The RO should obtain (1) all outpatient 
treatment records and any studies of the 
right lower extremity from the VA medical 
center in Long Beach, California, from 
July 1992 to May 1995 and from April 1997 
to the present; (2) any hospitalization 
records from the VA medical center in 
Long Beach, California, from 1986 to the 
present; and (3) all outpatient treatment 
records from the VA outpatient clinic 
that was located at 425 South Hill 
Street, Los Angeles, California 90013, 
for the period from October 1986 to the 
present.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
to determine the current manifestations 
and severity of his service-connected 
residuals of shell fragment wounds of the 
right leg.  

The veteran's claims folder, a copy of 
the old and revised criteria for rating 
muscle injuries, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.73, Diagnostic Codes 5310 through 5312 
(2002), and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated studies 
should be performed.  

The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiner.  
The examiner should indicate whether the 
muscle injury(ies) from the residuals of 
the shell fragment wounds is limited to 
just an injury to Muscle Group XII of the 
right leg or does it involve other muscle 
groups and if so, which ones.  

The examiner should describe all scars 
that are residuals of shell fragment 
wounds of the right leg.  The examiner 
should report the current manifestations 
of each residual scar, to include a 
measurement of the area of each scar in 
either square inches or centimeters.  The 
examiner should indicate whether each 
residual scar is deep or superficial.  
The examiner should also note whether the 
residual scar causes limited motion. 


The examiner should render an opinion on 
whether it is as likely as not that the 
degenerative joint disease of rhe right 
ankle was caused or permanently worsened 
by the residuals of shrapnel wounds in 
the right leg.  The examiner should also 
indicate whether the veteran has 
ankylosis of the right ankle, and if so, 
indicate the angle of ankylosis.  

If the veteran has any motion in the 
right ankle, the examiner should 
specifically report active and passive 
ranges of motion of the right ankle.  The 
examiner should indicate at what point, 
if any, in degrees of motion, the veteran 
experiences painful motion in right 
ankle.  

The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the 
right ankle from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  

The examiner should indicate whether the 
residuals of the shell fragment wounds, 
including all muscle injuries and all 
scars, cause any limited motion in the 
right knee and the right hip.  If so, the 
examiner should specifically report 
active and passive ranges of motion of 
the right knee and the right hip.  The 
examiner should then indicate at what 
point, if any, in degrees of motion, the 
veteran experiences painful motion in 
right knee and right hip.  
The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the 
right knee and the right hip from the 
service-connected disability, due to 
repeated use or flare-ups, and should 
portray these factors in terms of any 
additional loss in range of motion.  For 
each muscle group injury in the right leg 
that is a residual of the shell fragment 
wounds, the examiner is asked to express 
an opinion as to which of the following 
criteria best describes the muscle group 
injury: 

1) Minimal scar; no evidence of 
fascial defect, atrophy, or 
impaired tonus; no impairment 
of function or metallic 
fragments retained in muscle 
tissue. 

2) Entrance and (if present) 
exit scars, small or linear, 
indicating short track of 
missile through muscle tissue; 
some loss of deep fascia or 
muscle substance, or impairment 
of muscle tonus and loss of 
power or lowered threshold of 
fatigue when compared to the 
sound side;

3) Entrance and (if present) 
exit scars indicating track of 
missile through one or more 
muscle groups; indications on 
palpation of loss of deep 
fascia, muscle substance, or 
normal firm resistance of 
muscles compared with sound 
side; tests of strength and 
endurance compared with sound 
side demonstrate positive 
evidence of impairment;

4) Ragged, depressed and 
adherent scars indicating wide 
damage to muscle groups in 
missile track; palpation shows 
loss of deep fascia or muscle 
substance, or soft flabby 
muscles in wound area; muscles 
swell and harden abnormally in 
contraction; tests of strength, 
endurance, or coordinated 
movements compared with the 
corresponding muscles of the 
uninjured side indicate severe 
impairment of function.

The examiner should identify any nerve(s) 
affected by residuals of the gunshot 
wound, including the residual scars, and 
note whether any impairment of sensation, 
paralysis, neuritis or neuralgia is 
present, and whether it affects an 
entirely different function from any 
muscle injury(ies) to the right leg.  For 
each nerve affected, the examiner should 
comment on how it is manifested and its 
severity.

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder. 

5.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's instructions.





6.  Thereafter, the RO should adjudicate 
the claims of service connection for 
degenerative joint disease of the right 
ankle and a neurological disorder of the 
right leg.  If the RO finds that 
additional development regarding these 
issues is warranted, it should be 
undertaken.  If service connection is 
denied for either disorder, the veteran 
should be informed and told of the need 
to appeal if he disagrees with the 
decision.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims on appeal, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.40, 
4.45, 4.55, 4.56 (2002); 38 C.F.R. 
§§ 4.55, 4.56 (1995); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995); as 
applicable, and with consideration of 
whether separate ratings are warranted 
for the residual scars.  See Fed. Reg. 
49,590 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  


The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims on appeal.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


